DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this continuation application filed on 01/04/21
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (WO 2010/128408 A1).
Regarding claims 1 and 13, Snyder discloses a method of sterilizing surgical trays [0071] in the cabinet and temporary housing the sterilized surgical trays for future use [0009], the method comprising: 
performing a sterilization cycle on a sterilizing cabinet having an access port [0071], an interior having at least one tray sized to retain a plurality of medical instruments, and a door (Fig.1:14) having a vent port and a filter (Fig.2:32) overlying the vent port, the door connected to the sterilizing cabinet and moveable between an open position and a closed position;
Opening the door with the first filter overlying the vent port by a user;
Removing, by the user, through the access port at least one tray from the interior of the sterilizing cabinet [0071];
Performing a sterilization cycle on a sterilizing cabinet, the sterilizing cabinet having an access port [0071] and a door connected to the sterilizing cabinet, the door (Fig.1:14) having a vent port and a filter (Fig.2:32) overlying the vent port, the door moveable between an open position permitting passage through the access port to an interior of the sterilizing cabinet having at least one tray sized to retain a plurality of medical instruments, and a closed position precluding passage though the access port; and
Removing at least one tray from the interior of the sterilizing cabinet through the access port by the user [0071].
Snyder appears silent to disclose a door having a vent port; and a method for verifying sterilization by examining the filter by a single user being non-sterile and ungowned; determining if the integrity of the first filter is acceptable by the single user being non-sterile and ungowned; and removing, by the single user being sterile and gowned, through the access port at least one tray from the interior of the sterilizing cabinet if the integrity of the first filter is acceptable.
However, Snyder teaches temporary housing the sterilized surgical trays for future use [0009] which means that Snyder inherently maintains the sterility of the sterilized trays while being stored within the cabinet until further use.
As to the steps of verifying sterilization by examining the filter by a single user being non-sterile and ungowned; determining if the integrity of the first filter is acceptable by the single user being non-sterile and ungowned; and removing, by the single user being sterile and gowned, through the access port at least one tray from the interior of the sterilizing cabinet if the integrity of the first filter is acceptable; one of ordinary skill in the art would insure that the interior of Snyder cabinet is maintained in a sterile environment by regularly examining the integrity of its filters in order to provide a temporary housing for the sterilized surgical trays for future use [0009].
As to the recitations that the single user being non-sterile and ungowned or the single user being sterile and gowned; one of ordinary skill in the art would readily recognize when to implement the proper gear and clothing in order to maintain the sterility of the sterilized surgical trays while being stored for future use [0009].
As to the recitation that the door having a vent port; Snyder discloses vents in the roof (Fig.1:22) and the bottom (Fig.7:50) of the cabinet. However, the issue of choosing more vents in different sides of the cabinet, including the doors, is an obvious choice in order to increase the rate of cooling or injecting the steam within and out of the cabinet. Only, predicted results, with no criticality and with no unexpected results. The claimed invention as a whole would have been obvious before the effective filing dated of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add the steps of insuring the sterility of the interior environment of Snyder cabinet in order to maintain the sterility of the sterilized trays while being stored within the cabinet until further use.
Regarding claim 2, Snyder teaches the step of disposing the at least one tray [0071] within a sterile field.
Regarding claim 3, Snyder discloses that the door in the open position permits passage through the access port [0071] to an interior of the sterilizing cabinet and in the closed position precludes passage through the access port.
Regarding claims 9 and 20, Snyder discloses that the at least one tray sized to retain a plurality of medical instruments is an unwrapped tray [0071 and 0009].
Regarding claim 12, Snyder discloses the step of opening the door includes breaking a sealed interface [0071] between the confronting surface of the sterilizing cabinet and the confronting surface of the door.
Regarding claim 18, Snyder discloses that the sterilizing cabinet contains a plurality of trays, [0071] each sized to retain a plurality of medical instruments, the method further comprising the step of disposing the plurality of trays within a sterile field.


Regarding claims 5-8, 10-11, 14-17, and 19; Snyder appears silent to disclose a method for verifying sterilization by following the single user, guidelines approved by the Association of PeriOperative Registered Nurses, by confirming the confronting surfaces of the cabinet and doors, by examining the filter by a single user being non-sterile and ungowned; determining if the integrity of the first filter is acceptable by the single user being non-sterile and ungowned; and removing, by the single user being sterile and gowned, through the access port at least one tray from the interior of the sterilizing cabinet if the integrity of the first filter is acceptable.
However, Snyder teaches temporary housing the sterilized surgical trays for future use [0009] which means that Snyder inherently maintains the sterility of the sterilized trays while being stored within the cabinet until further use.
As to the steps of verifying sterilization by examining the filter by a single user being non-sterile and ungowned; determining if the integrity of the first filter is acceptable by the single user being non-sterile and ungowned; and removing, by the single user being sterile and gowned, through the access port at least one tray from the interior of the sterilizing cabinet if the integrity of the first filter is acceptable; one of ordinary skill in the art would insure that the interior of Snyder cabinet is maintained in a sterile environment by regularly examining the integrity of its filters in order to provide a temporary housing for the sterilized surgical trays for future use [0009].
As to the recitations that the single user being non-sterile and ungowned or the single user being sterile and gowned; one of ordinary skill in the art would readily recognize when to implement the proper gear and clothing in order to maintain the sterility of the sterilized surgical trays while being stored for future use [0009]. The claimed invention as a whole would have been obvious before the effective filing dated of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add the steps of insuring the sterility of the interior environment of Snyder cabinet in order to maintain the sterility of the sterilized trays while being stored within the cabinet until further use.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for allowance is the inclusion of a filter holder movable between an open position and a closed position, and configured the first and the second filters.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,881,997 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of claims 1-20 in this application and claims 1-9 in the U.S. Patent No. 10,881,997 B2 are the same but worded differently.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271.  The examiner can normally be reached on M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798